 



Exhibit 10.35

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
STOCKBUILDER PLAN

1.     PURPOSE

     The purpose of the StockBuilder Plan (the “Plan”) is to attract and retain
employees of outstanding ability by making available to them a convenient means
of acquiring ownership of the $0.01 par value common stock (the “Common Stock”)
of American Management Systems, Incorporated (the “Company”). The Company
believes that stock ownership by its employees and employees of its wholly owned
participating subsidiaries will encourage greater employee dedication to the
Company’s growth, development and success.

     Participation in the Plan is entirely voluntary. There is no guarantee
under the Plan against loss because of fluctuations in the market price of the
Common Stock.

2.     ELIGIBILITY TO PARTICIPATE

     Each employee of the Company or of a participating wholly owned subsidiary
who has attained the age of majority (18 years of age in most cases) shall be
eligible to participate in the Plan, except directors and officers who, in the
Company’s sole judgment, are determined to be subject to Section 16 of the
Securities Exchange Act of 1934, as amended; provided, however, that an
individual who has previously participated in the Plan and whose participation
in the Plan has terminated may not participate in the Plan again until the next
open enrollment period. (See Section 4, “Participation-Payroll Deductions”, for
information about open enrollment periods.) Both full-time and part-time
employees shall be eligible to participate in the Plan. Notwithstanding the
foregoing, effective January 1, 2002, any officer of the Company shall be
eligible to participate in the Plan even if such officer is subject to Section
16 of the Securities Exchange Act of 1934 and no “Five Percent Stockholder”
shall be permitted to participate in the Plan. A “Five Percent Stockholder”
shall mean a person who, taking into account any stock in the Company that may
be purchased on the next purchase date, owns stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
that person’s employer corporation or its parent or subsidiary corporation.
“Five Percent

1



--------------------------------------------------------------------------------



 



Stockholder” status shall be determined within the meaning of Section 423(b)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder.

3.     ENROLLMENT

     Each eligible individual may become a participant in the Plan (a
“Participant”) by filing with AMS Benefits Office, 4050 Legato Road, 4th Floor,
Fairfax, Virginia 22033 (“Benefits Office”), or with the payroll office (the
“Payroll Office”) of the participating wholly owned subsidiary of the Company
for which the individual works, an enrollment form and such other forms as are
requested by the Company, the Recordskeeper or the Broker. (See Section 8 for
the definition of the term “Broker” and Section 20 for the definition of the
term “Recordskeeper”). Contracts between the Company or any participating
subsidiary and the Recordskeeper or Broker, as the case may be, shall specify
the forms required by the Recordskeeper and/or Broker. The employee’s
participation in the Plan will begin as soon as practicable after the necessary
forms are received by the Benefits Office or the appropriate Payroll Office.
Appropriate enrollment forms for these purposes shall be provided by the
Company.

4.     PARTICIPATION-PAYROLL DEDUCTIONS

     All Participant contributions under the Plan shall be made only through
payroll deductions. Each Participant shall specify in the enrollment form the
amount to be withheld from his or her earnings. The Participant shall authorize
his or her employer to withhold the authorized amount from the Participant’s
salary or wages in each payroll period thereafter until the Participant’s
participation in the Plan is terminated or until the amount of such deduction
shall be changed or suspended as provided below.

     Payroll deductions shall be made in either a fixed dollar amount or as a
percent of qualified gross earnings for the relevant pay period, depending upon
the currency in which the Participant is paid. For Participants who are paid in
U.S. or Canadian dollars, payroll deductions must be made as a percent of
qualified gross earnings. For Participants who are paid in currency other than
U.S. or Canadian dollars, or in any combination of U.S. dollars and another
currency, payroll deductions must be made as a fixed dollar amount.

2



--------------------------------------------------------------------------------



 



     Deductions from Participants who are paid in currency other than U.S. or
Canadian dollars, or in any combination of U.S. dollars and other currency, are
converted to U.S. dollars for purchasing purposes. The rate of conversion is
based on the average of the exchange rates in effect on the last five business
days of the month prior to the month in which the deduction is made. The Company
will determine the exchange rate in its sole discretion.

     If the fixed dollar deduction method is employed, the amount deducted must
be not less than U.S. $5 per payroll period and not greater than the larger of
(i) 10% of the Participant’s average qualified gross earnings per payroll period
for the prior year, and (ii) 10% of the Participant’s regular salary per payroll
period for the current year plus 1/24th of the sales commissions to be received
by the Participant from the Participant’s employer in the current year.

     If the percentage deduction method is employed, the percentage may not be
less than 1%, nor more than 10% (in .1% increments), of qualified gross earnings
for the payroll period.

     Qualified gross earnings shall be limited to regular salary, overtime,
shift differential payments, and sales commissions. Thus, qualified gross
earnings excludes all other forms of cash and non-cash compensation, such as
travel bonuses, performance bonuses, incentive compensation, special bonuses in
lieu of incentive compensation, taxable moving and relocation advances and
reimbursements, and payments in lieu of unused leave.

     If a Participant’s contributions for the year would exceed 10% of his or
her qualified gross earnings, the Company will disallow contributions in payroll
periods to the extent necessary to lower the total annual contribution to 10% of
the Participant’s qualified gross earnings.

     A Participant may increase or decrease the amount of payroll deductions,
only during the two annual open enrollment periods which normally occur within
six months of each other. A Participant may cease payroll deductions at any
time, but re-enrollment may only occur during the two annual open enrollment
periods. Each such change shall be made by filing an

3



--------------------------------------------------------------------------------



 



amended enrollment form with the Benefits Office or the appropriate Payroll
Office and shall become effective as soon as practicable after the amended form
is received.

5.     SOURCE OF SHARES AND PURCHASE PRICE

     Shares of Common Stock purchased by the Broker from the Company pursuant to
Section 7 of the Plan shall be from the Company’s treasury stock. The purchase
price for each share of Common Stock shall be equal to (A) the Fair Market Value
of a share of Common Stock as of the purchase date, discounted by (B) fifteen
percent (15%). Fair Market Value for purposes of this Section 5 shall mean the
closing bid price of the Common Stock quoted over the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) in the national market
for the purchase date, or if there is no trade on such date, the closing bid
price on the last preceding date upon which such Common Stock was traded. In the
event that the Common Stock is not traded over NASDAQ, Fair Market Value shall
be defined as the closing bid price of a share of Common Stock published in the
National Daily Stock Quotation Summary on the purchase date, or if there are no
quotations published on such date, the closing bid price on the last preceding
date upon which such Common Stock was quoted. In the event that the Common Stock
is listed upon an established stock exchange or exchanges, Fair Market Value
shall be deemed to be the highest closing price of the Common Stock on such
stock exchange or exchanges on the purchase date, or if no sale of the Common
Stock shall have been made on any exchange on that date, then the next preceding
day on which there was a sale of such stock. In the event that Fair Market Value
cannot be determined under the foregoing sentences, Fair Market Value shall be
determined by the Board of Directors.

6.     TRANSMITTAL OF CONTRIBUTIONS

     Each employer shall accumulate on a per payperiod basis and hold, without
interest, all amounts deducted from the earnings of its Participants.

     All such amounts accumulated shall be transmitted by the Company to the
Recordskeeper or Broker as promptly as possible after the close of the payperiod
of withholding. The contract with the Recordskeeper and/or Broker shall specify
the party that shall receive the

4



--------------------------------------------------------------------------------



 



transmittal. A list of the names, account numbers and amount withheld in respect
of each Participant shall be transmitted to the Broker or Recordskeeper with
each transmittal of monies by the Company under the Plan.

7.     PURCHASES OF SHARES

     Upon receipt of funds from the Company pursuant to the Plan, the Broker
shall, as promptly as practicable, purchase from the Company as many whole
shares of Common Stock as the aggregate of such funds will permit at such
purchase price as is determined in accordance with Section 5 of the Plan.

8.     THE BROKER

     The Company shall have the power to designate the broker that will make
purchases of Common Stock for the benefit of employees participating in the Plan
(the “Broker”). The Company shall not be required to hire one Broker to provide
all brokerage services under the Plan; provided, that, if more than one Broker
is hired, the services contracts with each Broker shall specify the Participants
to or for whom the Broker shall provide services. The Broker may open and
maintain individual accounts in the names of the Participants, such accounts
being based in the U.S. or Canada as appropriate; notwithstanding the foregoing,
the Company, in its discretion, may instead instruct the Broker to establish an
account in the name of the Company. The services contract with the Broker shall
specify whether individual accounts are to be opened and maintained in the names
of Participants or whether an account shall be opened in the name of the
Company. The Company shall not be required to use the same method of holding
Common Stock (i.e., the use of a Company account or individual accounts) for all
Participants. If an individual account is established with respect to a
Participant, the relationship between the Broker and the Participant would be
the customary relationship of a broker and its client and the Company would have
no responsibility in this regard except for payroll deductions and remittance of
such funds to the Broker. If a Company account is established, the Company shall
act as a fiduciary with respect to Common Stock held in the account; provided,
that, the Company shall have no fiduciary obligation other than the holding of

5



--------------------------------------------------------------------------------



 



such stock. The Company shall have the right to change its designation of the
Broker, and the Broker shall have the right to terminate its services as Broker
under the Plan as provided in the applicable contract.

9.     EXPENSES

     Brokerage commissions on purchases of Common Stock under the Plan and all
administrative fees of the Broker incurred in connection with the Plan shall be
paid by the Participant’s employer.

     Brokerage commissions and other expenses incurred in connection with
purchases of additional Common Stock or sales and other transfers of Common
Stock shall be paid by the Participant.

10.     ALLOCATION OF SHARES TO PARTICIPANTS

     In the event that shares purchased by the Broker are held in a Company
account, for each purchase of shares by the Broker, the Recordskeeper shall
allocate the shares in the Company account to the Participants in proportion to
the amount of funds delivered to the Broker on behalf of each such Participant.
In the event that the services contract with the Broker provides for the
establishment of individual accounts for Participants, shares purchased by the
Broker shall be allocated to the respective accounts of the Participants in
proportion to the amount of such funds delivered to the Broker on behalf of each
Participant.

     Allocation shall be made in whole shares and fractional share interests to
the nearest thousandth of a share. Allocations shall be made as soon as is
administratively feasible, but in no event sooner than three (3) business days
after the purchase of Common Stock.

     If shares are purchased at more than one price in any one payperiod, the
cost of each share purchased in that payperiod shall be the average cost of all
shares purchased with funds transmitted to the Broker for that payperiod.

11.     OWNERSHIP OF SHARES BY PARTICIPANT

6



--------------------------------------------------------------------------------



 



     At the time of purchase, each Participant immediately shall acquire
beneficial ownership of its respective shares and fractional share interests
purchased by the Broker, unless the Participant establishes an individual
account with the Broker and requests that the shares be registered in the
Participant’s name.

     If the services contract with the Broker provides for the establishment of
individual accounts, then unless otherwise requested by the Participant, all
shares shall be registered in the name of the Broker and shall remain so
registered until delivery or sale of the shares is requested by the Participant.
If the services contract with the Broker provides for the establishment of an
account in the name of the Company, all shares shall be registered in the name
of the Company. Under either method of holding shares purchased under the Plan,
a Participant may request a certificate for any or all of his or her whole
shares to be delivered to him or her at any time. A Participant may not require
delivery of a certificate for a fractional interest in a share because the
remaining fraction of that share is owned by other Participants. However, the
Participant may instruct the Recordskeeper or Broker to sell the fractional
interest and remit the proceeds to him or her. The services contract with the
Recordskeeper or Broker shall specify whether the Recordskeeper or Broker is to
be provided with the requisite instruction.

     If the services contract with the Broker provides for the establishment of
an account in the name of the Company, a Participant may make arrangements to
transfer his or her pro-rata share of the shares in the Company account to an
individual account that the Participant opens with the Broker. The Participant
must notify the Recordskeeper of any such arrangements.

12.     SALE OF SHARES BY PARTICIPANT

     A Participant may instruct the Broker or Recordskeeper to sell any or all
of the whole shares and any fractional interest in a share held in his or her
individual account or his or her pro-rata portion of shares held in a Company
account. The services contract with the

7



--------------------------------------------------------------------------------



 



Broker or Recordskeeper will specify the party to whom a Participant must
provide sale instructions. The Broker or Recordskeeper may establish rules
requiring that any sale instructions be delivered by a specified time or in a
specified manner. Upon such sale, the Broker or Recordskeeper will mail the
Participant a check for the proceeds in U.S. or Canadian dollars, or such other
currency as may be specified in the contract with the Broker or Recordskeeper,
as the case may be, less the regular brokerage commission and any transfer
taxes, registration fee or other normal charges which shall be payable by the
Participant.

     A sale of all shares owned by a Participant, or a request for delivery of
certificates for all shares owned, shall not affect the employee’s status as a
Participant unless the employee also terminates his or her payroll deduction
authorization.

13.     ADDITIONAL PURCHASES BY PARTICIPANT

     If an individual account is established for a Participant, such Participant
may, at any time, instruct the Broker in writing to purchase additional shares
of Common Stock for his or her individual account. Any such purchases shall be
made by the Broker in the open market and in accordance with the customary
practices of brokers in executing orders for customers. All costs and expenses
relating to any such additional purchases shall be borne by the Participant.
Shares of Common Stock so purchased for a Participant pursuant to this section
shall be allocated to such Participant’s individual account and such shares
shall thereafter be held and dealt with by the Broker in accordance with the
terms of the Plan.

14.     CONFIRMATION

     The Broker or Recordskeeper will forward to each Participant, on a
quarterly basis, a confirmation statement indicating the number of shares of
Common Stock acquired under the Plan (including, for Canadian participants,
fractions to the fourth decimal and, for all other participants, fractions to
the sixth decimal) for his or her account, the cost of the shares in U.S. or
Canadian dollars, the date of acquisition, and the total number of shares then
credited to his or her account. The services contract with the Broker or
Recordskeeper shall specify the party that is to provide the account statements.

8



--------------------------------------------------------------------------------



 



15.     DISTRIBUTIONS ON COMMON STOCK

     A Participant’s individual account, or his or her pro-rata share in the
Company account, will be credited with any and all dividends paid with respect
to the full shares and any fractional interest in a share held in his or her
account or his or her pro-rata share in the Company account. Any cash dividends
will be reinvested in Common Stock as promptly as practicable following receipt
of the dividends by the Broker, unless the Participant instructs the Broker or
Recordskeeper to the contrary. The source of such shares shall be from either
the Company’s treasury stock or the open market, as determined by the Board. If
the source of the shares is the Company’s treasury stock, the purchase price per
share shall be the Fair Market Value of a share of Common Stock determined in
accordance with Section 5 of the Plan. The services contract with the Broker or
Recordskeeper shall specify the party to which the Participant must issue
instructions. Regular brokerage commissions payable by the Participant (or the
Company, if the Participant’s shares are held in a Company account) with respect
to Common Stock purchased with reinvested cash dividends will be deducted from
the amount of each dividend to be reinvested.

     Stock dividends and stock splits in respect of shares held in the
Participant’s account or the Company account will be credited to the applicable
account without charge. Any other securities or subscription rights distributed
with respect to the Common Stock will be sold and the proceeds will be applied
in the same manner as a cash dividend.

16.     VOTING AND OTHER RIGHTS

     All rights of an owner of Common Stock shall vest in a Participant upon the
date when shares are credited to his or her individual account or the Company
account. Voting rights in respect of such shares shall be exercised by the
Broker in accordance with the Participant’s signed proxy instructions duly
delivered to the Broker or Recordskeeper. The services contract with the Broker
or Recordskeeper shall specify the party to which a Participant must deliver
proxy instructions. The Broker or Recordskeeper will deliver to each
Participant, as promptly as practicable, by mail or otherwise, all notices of
meetings, proxy statements and other material

9



--------------------------------------------------------------------------------



 



distributed by the Company to its stockholders. The services contract with the
Broker or Recordskeeper shall specify the party that shall deliver such
information. There will be no charge to the Participant for the Broker’s
retention or delivery of stock certificates or in connection with notices,
proxies or other such material.

17.     VOLUNTARY WITHDRAWAL FROM THE PLAN

     A Participant may withdraw from the Plan at any time by delivering to the
Benefits Office or the appropriate Payroll Office a written notice terminating
his or her payroll deduction authorization. The withdrawal shall become
effective as soon as practicable after receipt of the notice by the
Participant’s employer. Any withdrawal by a Participant will not in itself
affect the status of the Participant’s account with the Broker or otherwise
affect his or her client relationship with the Broker. Upon receipt of the
Participant’s instruction, the Participant’s pro-rata share in the Company
account (if any) will be sold, distributed to the Participant or transferred to
an individual account opened by the Participant.

18.     AUTOMATIC WITHDRAWAL FROM THE PLAN

     Participation in the Plan and attendant payroll deductions shall terminate
automatically without notice (i) upon the Participant’s death or other
termination of employment with the Company or a participating wholly owned
subsidiary, (ii) upon commencement of the Participant’s authorized voluntary
leave without pay or (iii) upon a transfer of the Participant to the payroll of
another wholly owned subsidiary of the Company.

19.     RE-ENROLLMENT

     A Participant who has voluntarily withdrawn from the Plan or whose
participation terminated automatically (other than as a result of the
Participant’s transfer to the payroll of another wholly owned subsidiary of the
Company), and who is later eligible to participate in the Plan, may re-enroll in
the Plan; however, such re-enrollment may only occur during an open enrollment
period. A Participant whose participation has automatically terminated due to a
transfer to the payroll of another wholly owned subsidiary of the Company may
re-enroll within

10



--------------------------------------------------------------------------------



 



30 days of such transfer. The procedure for re-enrollment shall be the same as
for an employee’s initial enrollment in the Plan.

20.     ADMINISTRATION

     The Plan shall be administered by the Company’s Board of Directors, or such
committee of directors as the Board may appoint. The Board or such committee
shall have the authority to make rules and regulations for carrying out the Plan
as it may deem advisable, including, but not limited to, designation of
participating wholly owned subsidiaries of the Company. The Board or such
committee may delegate its authority to designate participating subsidiaries to
any executive officer of the Company and to any person designated by the
executive officer to act in his or her stead. Interpretation and construction of
any provision of the Plan by the Board or such committee shall be final and
conclusive. Neither the Board nor any committee shall receive compensation from
the Plan.

     The Company may hire one or more recordskeepers (the “Recordskeeper”) to
assist the Company with the administration of the Plan. If more than one
Recordskeeper is hired, the services contract with each Recordskeeper shall
specify the group of Participants for whom the Recordskeeper is to provide
services.

     Effective January 1, 2002, this Plan shall be administered such that all
employees granted an option to purchase stock in the Company under this Plan
shall have the same rights and privileges, within the meaning of Section
423(b)(5) of the Code and the regulations promulgated thereunder.

21.     AMENDMENTS, SUSPENSION AND TERMINATIONS

     The Board of Directors of the Company may, from time to time, without
stockholder approval, amend, suspend, or terminate, in whole or in part, any or
all of the provisions of the Plan, except that no amendment, suspension or
termination may be made which, in the judgment of the Board of Directors, will
retroactively affect adversely the rights of Participants in the Plan. No part
of the funds or shares of Common Stock credited to the account of any
Participant shall be subject to forfeiture for any reason.

11



--------------------------------------------------------------------------------



 



22.     RESTRICTIONS ON RESALE

     Shares acquired by Participants who are not affiliates of the Company may
be freely resold without registration under the Securities Act of 1933, as
amended and without the need to comply with Rule 144 thereunder.

     Public resales by Participants who are affiliates of the Company will be
subject to registration under the Securities Act of 1933, as amended, or an
exemption therefrom, such as compliance with the requirements of Rule 144, other
than the holding period requirement of Paragraph (d) of Rule 144.

23.     EFFECTIVE DATE

     Except as otherwise provided herein, the Plan, as set forth herein, is
effective as of June 1, 2002. The Plan was originally adopted by the Company on
September 2, 1993. On March 1, 2002, the Plan was amended and restated as two
plans: one plan being applicable to eligible employees of the Company and
participating wholly owned subsidiaries organized within the United States or
Canada and the other plan being applicable to eligible employees of
participating wholly owned subsidiaries not organized within the United States
or Canada.

12